DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21, 54-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “a plurality of guide apertures disposed through the body at positions corresponding to defined anchor locations and non-aligned orientations to provide good fixation in bone” in lines 7-9.  It is unclear what applicant means by “non-aligned orientations” in the claim and there appears to be no description within the specification to clarify what the term is meant to convey. The term “non-aligned” is defined by  Oxford English dictionary as “[t]hat is not aligned; esp. that is not physically in line” while “align” is defined as “[t]o arrange, place, or lay (two or more things) in or along a line; to bring into alignment.”  Therefore, based on the ordinary definition it is unclear how the guide apertures 
Claims 2-9 and 21 are rejected as indefinite for depending upon an indefinite claim.
Claim 54 is rejected as indefinite for the recitation of “a plurality of guide apertures disposed through the body at positions corresponding to defined anchor locations and non-aligned orientations to provide good fixation in bone” in lines 6-8.  It is unclear what applicant means by “non-aligned orientations” in the claim and there appears to be no description within the specification to clarify what the term is meant to convey. The term “non-aligned” is defined by  Oxford English dictionary as “[t]hat is not aligned; esp. that is not physically in line” while “align” is defined as “[t]o arrange, place, or lay (two or more things) in or along a line; to bring into alignment.”  Therefore, based on the ordinary definition it is unclear how the guide apertures would be simultaneously at locations corresponding to the anchor locations and not in alignment with the anchor locations.  In the interest in compact prosecution the limitation will be interpreted as if the limitation recited the term “aligned” instead.
Claims 55-63 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 54-56 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 at line 7-9 and at claim 54 at lines 6-8 the limitation recites ““a plurality of guide apertures disposed through the body at positions corresponding to defined anchor locations and non-aligned orientations to provide good fixation in bone around a medial portion of a humerus”, while claims 2 and 55 at line 2 recite “defined anchor locations and orientations are pre-defined for a left or ride side humerus”; and in claims 3 and 56 at line 2 recite “defined anchor locations and orientations are for a pre-defined size of a humerus” (emphasis added).  These limitations cannot be satisfied without the inclusion of the human organism, or the humeral bone, therefore, applicant is claiming the humerus as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 as best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langdale et al (US Patent Pub. 20170265915A1).
Langdale discloses a bone anchor trajectory guide (proximal humeral stabilization system, Fig. 3B-3E).  Specifically in regards to claim 1, Langdale discloses a body (body of 161) comprising a medial side (side of 161 laying directly over 110, Fig. 3B) configured to be placed over a lateral side of a fixation plate (110), the body (body of 161) comprising a distal portion and a proximal portion (see Fig. 1 below), the proximal portion having a reduced thickness compared to the distal portion (As can be seen in Fig. 1 below and 3C, the proximal portion has is tapered to a smaller thickness than the distal portion of guide 161.) (Fig. 3B-3C and Fig. 1 below; and Page 6 Para. [0059]-[0062]).  A locator (163) disposed on or through the medial side of the body (body of 161), the locator (163) configured to mate with the fixation plate (110) (Fig. 3b-3d; and Page 6 Para. [0060]).  A plurality of guide apertures (167) disposed through the body (body of 161) at positions corresponding to defined anchor locations and aligned orientations to provide good fixation in bone around a medial portion of a humerus (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D and 3B; and Page 4 Para. [0047], Page 6 Para. [0059] and Page 4 Para. [0045] and Page 5 Para. [0051]).

    PNG
    media_image1.png
    520
    1176
    media_image1.png
    Greyscale

Figure 1: Langdale demonstrating the proximal and distal portions and anterior/posterior apertures of the guide.


In regards to claim 2, Langdale discloses wherein the defined anchor locations and orientations are pre-defined for a left or right side humerus (The Langdale reference recites that the plates 110 are configured in both left and right designs, in a mirrored configuration, in order to address the anatomy of both the left and right arms of the patient.  Therefore, the guide that accompanies the specific left or right plate would also be designed to fit the left or right humerus.) (Page 2 Para. [0035] and Page 3 Para. [0041] and Page 4 Para. [0047]).
In regards to claim 3, Langdale discloses wherein the defined anchor locations and orientations are for a pre-defined size of a humerus s(The Langdale reference recites that the plates 110 are configured in both left and right designs, in a mirrored configuration, in order to address the anatomy of both the left and right arms of the patient.  Therefore, the guide that accompanies the specific left or right plate would also be designed to fit the left or right humerus of the patient.) (Page 2 Para. [0035] and Page 3 Para. [0041]).
In regards to claims 5, Langdale discloses wherein the plurality of guide apertures (167) comprises at least one anterior guide aperture with an anterior anchor trajectory and at least one 
In regards to claim 6, Langdale discloses wherein trajectories of the plurality of guide apertures comprise splayed anchor trajectories (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D; and Page 4 Para. [0047]).
In regards to claim 7, Langdale discloses a superior array of guide apertures, an inferior array of guide apertures, and central array of guide apertures (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130 therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D; and Page 4 Para. [0047]).

Claim(s) 54-57, 60, and 63 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Globerman et al (US Patent Pub. 20130079829A1).
Globerman discloses a bone anchor trajectory guide (composite material bone implant, Fig. 18).  Specifically in regards to claim 54, Globerman discloses a body (body of 652) comprising a medial side (side of 652 directly against 640) configured to be placed over a lateral 


    PNG
    media_image2.png
    585
    913
    media_image2.png
    Greyscale

Figure 2: Globerman demonstrating the different apertures of the guide.

In regards to claim 55-56, Globerman discloses wherein the defined anchor locations and orientations are pre-defined for a left or right side humerus, and wherein the defined anchor locations and orientations are for a pre-defined size of a humerus (The limitation goes to the intended use of the apparatus, a recitation of which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the plate 640 is fully capable of being used as a humeral plate.  Specifically, Globerman discloses that the plate can be used with the humerus.) (Page 1 Para. [0005]).
In regards to claim 57, Globerman discloses wherein the defined anchor locations and orientations are positioned at patient specific locations based on pre-operative imaging (Globerman discloses that drill guides are formed, for example, using computer-controlled 3D prototyping tools, for example, based on one or more 3D CT images.) (Page Para. [0145]). 
In regards to claim 60, Globerman discloses a superior array of guide apertures, an inferior array of guide apertures, and central array of guide apertures (Fig. 18 and Fig. 2 below).
In regards to claim 63, Globerman discloses wherein at least one of the guide apertures comprises an internal thread (The aperture that is mean to hold screw 654 would be threaded.) (Fig. 18, and Page 14 Para. [0266]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langdale in view of Globerman.
Langdale discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  However, Langdale is silent as to the locations and orientations of the apertures being based on pre-operative imaging.  
Globerman discloses a bone anchor trajectory guide (composite material bone implant, Fig. 18).  Specifically in regards to claim 4, Globerman discloses a trajectory guide (652) having guide apertures (see Fig. 2 above), and wherein the defined anchor locations and orientations are positioned at patient specific locations based on pre-operative imaging (Globerman discloses that drill guides are formed, for example, using computer-controlled 3D prototyping tools, for example, based on one or more 3D CT images.) (Page Para. [0145]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the trajectory of the apertures of Langdale to be based on pre-operative imaging in view of Globerman in order to ensure that the trajectories line up properly with the patient’s fracture or surgical situation.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langdale in view of Murashko, Jr (US Patent 8641741B2).
Langdale discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  In regards to claim 8, Langdale discloses a locator (163) (Fig. 3C).  However, Langdale is silent as to a pin aperture 
Murashako discloses a bone anchor trajectory guide (bone plate aiming block, Fig. 1-1B).  Specifically in regards to claim 8, Murashako discloses a guide (16) having a locator (12 which passes through 36), and wherein a pin aperture (104) orientated along a longitudinal axis (axis through 104, see Fig. 1B) is disposed non-parallel to a longitudinal axis (axis through 36, see Fig. 1B) of the locator (12 which passes through 36) (Fig. 1-1B; and Col. 3 line 29-32, 45-63, Col. 4 lines 46-49).  In regards to claim 9, Murashako discloses wherein a pin aperture (104) configured to receive a k-wire, the pin aperture (104) is oriented at an acute angle to the lateral side (30) of the guide (16) (As can be seen in Fig. 1b, the bore 104 has an axis that is at an acute angle with the upper surface 30 of block 16, and aperture 104 is fully capable of accepting a k-wire.) (Fig. 1B; and Col. 3 lines 45-63, Col. 4 lines 46-49).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide (161) of Langdale to have a pin aperture that is disposed non-parallel to the longitudinal axis of the locator, specifically oriented at an acute angle to the lateral side of the guide in view of Murashako in order to have a means to prevent rotation of the guide with respect to the plate when locked to the locked together (Col. 4 lines 44-49).



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langdale.
Langdale in the embodiment shown in Fig. 3B-3E discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  However, Langdale is silent as to at least one aperture being threaded internally.
Langdale in the embodiment shown in Fig. 3A discloses a bone anchor trajectory guide (proximal humeral stabilization system). Specifically in regards to claim 21, Langdale discloses a guide (160A) wherein at least one of the guide apertures (166A) comprises an internal thread (As can be seen in Fig. 3A, the guide 160A utilizes a fastener 168 which can be used to secure the guide 160A to the plate 110.)(Fig. 3A; and Page 5 Para. [0058]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide (161) shown in Fig. 3B-3E of Langdale by combining it with the embodiment shown in Fig. 3A to have an internally threaded guide aperture in order to have a secondary means to securely join the plate and guide together.


Claim 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globerman in view of Langdale.
Globerman discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures and suture slots.  In regards to claims 58-59, Globerman discloses wherein there are anterior and posterior guide apertures (see Fig. 2 above).  However, Globerman is silent as to the trajectories of the apertures diverging or wherein the trajectories are splayed. 
Langdale discloses a bone anchor trajectory guide (proximal humeral stabilization system, Fig. 3B-3E).  Specifically in regards to claim 58, Langdale discloses wherein the plurality of guide apertures (167) comprises at least one anterior guide aperture with an anterior anchor trajectory and at least one posterior guide aperture with a posterior anchor trajectory, the anterior and posterior anchor trajectories diverging from each other along longitudinal axes claim 59, Langdale discloses wherein trajectories of the plurality of guide apertures comprise splayed anchor trajectories (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D; and Page 4 Para. [0047]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the trajectory of the apertures of Globerman to be diverging from one another or wherein the trajectories are splayed in view of Langdale in order to have screw trajectories that both act as a buttress in supporting the low density bone in the venter of the head of the bone and that reach out to the anterior, posterior, and superior portions of the humeral head (Page 4 Para. [0047]).

Claim 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globerman in view of Murashko, Jr (US Patent 8641741B2).
Globerman discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  In regards to claim 61, Globerman discloses a locator (654) (Fig. 18).  However, Globerman is silent as to a pin aperture that is disposed non-parallel to the longitudinal axis of the locator, specifically oriented at an acute angle to the lateral side of the guide.  
Murashako discloses a bone anchor trajectory guide (bone plate aiming block, Fig. 1-1B).  Specifically in regards to claim 61, Murashako discloses a guide (16) having a locator (12 which passes through 36), and wherein a pin aperture (104) orientated along a longitudinal axis (axis through 104, see Fig. 1B) is disposed non-parallel to a longitudinal axis (axis through 36, see Fig. 1B) of the locator (12 which passes through 36) (Fig. 1-1B; and Col. 3 line 29-32, 45-63, Col. 4 lines 46-49).  In regards to claim 62, Murashako discloses wherein a pin aperture (104) configured to receive a k-wire, the pin aperture (104) is oriented at an acute angle to the lateral side (30) of the guide (16) (As can be seen in Fig. 1b, the bore 104 has an axis that is at an acute angle with the upper surface 30 of block 16, and aperture 104 is fully capable of accepting a k-wire.) (Fig. 1B; and Col. 3 lines 45-63, Col. 4 lines 46-49).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide (652) of Globerman to have a pin aperture that is disposed non-parallel to the longitudinal axis of the locator, specifically oriented at an acute angle to the lateral side of the guide in view of Murashako in order to have a means to prevent rotation of the guide with respect to the plate when locked to the locked together (Col. 4 lines 44-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775